[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER (#123)
After hearing held on plaintiff's motion for summary judgment as to liability of the defendant, First American Title CT Page 6218 Insurance Co., it is hereby Ordered: denied, for the following reasons:
Summary judgment affords a proper resolution to litigation where "the pleadings, affidavits, and any other proof submitted show that there is no genuine issue as to any material fact, and that the moving party is entitled to judgment as a matter of law." Strada v. Connecticut Newspapers, Inc., 193 Conn. 313,316-17 (1984) P.B., Sec. 384. The burden of proof is upon the moving party to show the nonexistence of any genuine issue of material fact; Connecticut Bank  Trust Co. v. Carriage LaneAssociates, 219 Conn. 772, 781 (1991); and in deciding this question the court must view the evidence in the light most favorable to the nonmoving party. Town Bank  Trust Co. v.Benson, 176 Conn. 304, 309 (1978). After considering arguments and documentation submitted it is concluded that the plaintiff has clearly failed to sustain his burden.
GAFFNEY, J.